EXHIBIT 99.1 FOR IMMEDIATE RELEASE Contact: Eliza Tineo 212-826-6635 Web Site: www.hartmarx.com HARTMARX ANNOUNCES NEW 3 MILLION SHARE REPURCHASE PROGRAM CHICAGO, October 18, 2007 - -Hartmarx Corporation (NYSE: HMX) today announced that its Board of Directors has authorized a new share repurchase program to acquire up to 3 million of the Company's common shares.Repurchases will be made from time-to-time in the open market or in privately negotiated transactions based on prevailing market conditions and other factors.At September 30, 2007, there were 36,701,750 common shares outstanding. This authorization is in addition to the 2 million shares repurchase authorization approved by the Board of Directors in October 2005.As of October 18, 2007, the Company has purchased an aggregate 1,941,732 shares and 58,268 shares remain to be purchased under the 2005 authorization. Hartmarx produces and markets business, casual and golf apparel under its own brands, including Hart Schaffner Marx, Hickey-Freeman, Palm Beach, Coppley, Cambridge, Keithmoor, Monarchy, Manchester Escapes, Society Brand, Racquet Club, Naturalife, Pusser's of the West Indies, Royal, Brannoch, Sansabelt, Exclusively Misook, Barrie Pace, Eye, Christopher Blue, Pine IV, Wörn, One Girl Who ., Zooey by alice heller and b.chyll.In addition, the Company has certain exclusive rights under licensing agreements to market selected products under a number of premier brands such as Austin Reed, Tommy Hilfiger, Burberry men's tailored clothing, Ted Baker, Bobby Jones, Jack Nicklaus, Claiborne, DKNY Donna Karan New York, Pierre Cardin, Perry Ellis, Lyle & Scott, Golden Bear, Jag and Starington.The Company's broad range of distribution channels includes fine specialty and leading department stores, value-oriented retailers and direct mail catalogs. The comments set forth above contain forward-looking statements made in reliance upon the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Such forward-looking statements can be identified by the use of forward-looking terminology such as "anticipate," "believe," "continue," "estimate," "expect," "intend," "may," "should" or "will" or the negatives thereof or other comparable terminology.Forward-looking statements are not guarantees as actual results could differ materially from those expressed or implied in such forward-looking statements.The statements could be significantly impacted by such factors as the level of consumer spending for men's and women's apparel, the prevailing retail environment, the Company's relationships with its suppliers, customers, licensors and licensees, actions of competitors that may impact the Company's business, possible acquisitions and the impact of unforeseen economic changes, such as interest rates, or in other external economic and political factors over which the Company has no control.The reader is also directed to the Company's periodic filings with the Securities and Exchange Commission for additional factors that may impact the Company's results of operations and financial condition.The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise.
